William Walker died in September, 1906. He was a resident of the county of Santa Cruz and left real and personal property therein. He was thought to have died intestate. Letters of administration were issued to the public administrator and administration upon the estate was duly had. The decree of final distribution was made and entered in August, 1908. The property was delivered to the distributees, and the administrator was discharged in February, 1909. More than eight months after the decree of distribution, and after the discharge of the administrator, Frank D. Ennor filed an alleged will of the deceased and petitioned for its probate. The distributees contested and in their contest set forth the facts above related. Petitioner demurred to this contest, the demurrer was sustained, the contest overruled and the will after proof ordered admitted to probate.
This appeal is from this order. It is argued that the decree of final distribution is a conclusive adjudication of the title to the property of the estate which prevents the probate court from taking any further action in regard thereto. It is further argued that the admission of the purported will of William Walker to probate is in the nature of a collateral attack upon the decree of distribution and that the decree is immune from such attack.
Respondent's position is that neither the order admitting the will to probate, nor the effect of that order, is in any wise an *Page 549 
attack, direct or collateral, upon the decree of distribution; that if through accident, fraud, or mistake, the distributees are holding property under the decree, to which they are not entitled, equity will do justice, not by overthrowing the decree of distribution, but by declaring the distributees to be involuntary trustees of the rightful owners of the property. This principle is, of course, well established. (Civ. Code., sec. 2224; State v. McGlynn, 20 Cal. 233, [81 Am. Dec. 118]; Wingerter
v. Wingerter, 71 Cal. 105, [11 P. 853]; Mulcahey v. Dow,131 Cal. 73, [63 P. 158]; Sohler v. Sohler, 135 Cal. 323, [87 Am. St. Rep. 98, 67 P. 282]; Parsons v. Weis, 144 Cal. 419, [77 P. 1007]; Bacon v. Bacon, 150 Cal. 481, [89 P. 317];Insurance Co. v. Hodgson, 7 Cranch, 332, [3 L. Ed. 362]; Case ofBroderick's Will, 21 Wall. 503, [22 L. Ed. 599].) Respondent further argues that only in the probate court can the status of the instrument offered for probate be established as a will(McDaniel v. Patterson, 98 Cal. 86, [27 P. 651, 32 P. 805];Estate of Christensen, 135 Cal. 674, [68 P. 112]) and that in the absence of the establishment of the status of the instrument as a will the devisees and legatees named therein could have no standing in a court of equity. Therefore, it was right and proper, if adequate proof of the execution and character of the instrument were established, for the court to grant it probate.
This reasoning, we think, is indisputably sound. The sanctity and immunity of a decree of distribution which has become final attaches to the decree itself and not to those who under it may have derived an unconscionable advantage through fraud, accident, or mistake. Such questions the probate court does not possess the requisite machinery to try. They belong in a court of equity.(Estate of Hudson, 63 Cal. 454; Dean v. Superior Court, 63 Cal. 473;  Wickersham v. Comerford, 96 Cal. 433, [31 P. 358].) Nor are we here called on to anticipate the decision of any such question which may in future arise. It is sufficient on this appeal to say that it was proper for the probate court to establish the last will of the deceased to the end that those entitled to take under that will might be in a position to prosecute their rights in equity.
The order appealed from is therefore affirmed.
Shaw, J., Lorigan, J., and Melvin, J., concurred. *Page 550